TANGER OUTLET CENTERS Tanger Factory Outlet Centers, Inc. 3200 Northline Avenue, Suite Greensboro, NC27408 Phone:336-292-3010 Fax:3336-852-2096 www.tangeroutlet.com A New York Stock Exchange Listed Company (NYSE:SKT) February 3, 2009 Daniel Gordon, Esq. Accounting Branch Chief Office of Real Estate and Business Services Division of Corporation Finance Securities and Exchange Commission 100 F Street, NE Washington, DC 20549-3628 Re: Tanger Factory Outlet Centers, Inc. Tanger Properties Limited Partnership Forms 10-K for the year ended December 31, Filed 02/28/08 Definitive Proxy Statement Filed 04/03/08 File Nos. 001-11986 and 333-03526-01 Dear Mr.
